DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the free end" in lines 24 and 27.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over McElhaney (US Pat. No. 4,968,040) in view of Samo et. al. (herein “Samo”; US Pat. No. 9,636,602 B1). 
Regarding claim 1, McElhaney discloses a toy building set comprising: one or more first type building elements each having one body and at least two plane knob surfaces each being provided with at least one knob extending perpendicular from the knob surface (Fig. 2, items 18 and 26; noting items 18 and 26 can be considered a “knob” because of its extension as “knob” is defined by dictionary.com as “a projecting part”) and wherein the integrally shaped body further has at least two plane socket surfaces each being provided with at least one socket each extending into a socket surface (Fig. 14), and being adapted for frictional interconnection with the knobs on the knob surface on an identical building element (Figs. 2 and 13 and col. 2, lines 31-33; noting this is functionally possible given the structure and the disclosure of “interlock”), wherein the two knob surfaces extend in two mutually parallel and not coinciding planes (Fig. 13) and that the two socket surfaces also extend in two mutually parallel and not coinciding planes (Figs. 13 and 4), wherein the distance between the mutually parallel planes comprising the two knob surfaces and the two socket surfaces respectively, are identical (Fig. 13 and 4), and the mutual position between the two knob surfaces is the same as the corresponding mutual position between the two socket surfaces (Figs. 13 and 4; noting knobs on the top with recesses on the bottom), so that it allows the knobs at a first one of the two knob surfaces to be inserted into the socket of a first one of the two sockets on an identical building element simultaneously with allowing the knobs at a second one of the two knob surfaces to be inserted into the socket of a second one of the socket surfaces of the identical building element (Fig. 2), wherein the body part of each of the first type of building elements comprises an intermediate body portion (Fig. 4, proximate item 16) having a first side where the first one of the two knob surfaces is arranged (Figs. 4 and 14; noting the left side), and a second side where the second one of the two socket surfaces is arranged (Figs. 4 and 14; noting the right side); wherein the second one of the two knob surfaces is arranged on the free end of a first extension extending perpendicular from the first side next to the first one of the knob surfaces ( Fig. 4; noting the right side is perpendicular to “the first side”), and where the first one of the two socket surfaces is arranged on the free end of a second extension extending perpendicular from the second side next to the second one of the two socket surfaces (Fig. 4; noting the left side is perpendicular to “the second side”); and wherein the first and the second extension have the same length (Figs. 2 and 14).  In the alternative, regarding the sockets and knobs having a frictional interconnection, Samo discloses a common LEGO set wherein the knobs are well known to have a frictional interconnection with the sockets (Fig. 11).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify McElhaney to make the knobs having frictional engagement with the sockets as taught by Samo because doing so would be use of a known technique (frictional engagement of the knobs with the sockets) to improve a similar product (a toy with knobs and sockets) in the same way (frictional engagement of the knobs with the sockets to help keep the toy pieces assembled during use and in storage).


    PNG
    media_image1.png
    364
    646
    media_image1.png
    Greyscale

Regarding claim 3, the combined McElhaney and Samo disclose that the knob surfaces and the socket surfaces are all rectangular or square (McElhaney: Fig. 12 and col. 2, lines 35-37; noting square).
Regarding claim 5, the combined McElhaney and Samo disclose that the cross section of each extension measured in a direction in parallel with the two mutually parallel and not coinciding planes comprising the knob surfaces or the socket surfaces respectively of the extension, are rectangular or square (McElhaney: Fig. 4; noting rectangular).  It is noted that the combined McElhaney and Samo do not specifically disclose that the intermediate portion is rectangular in shape.  However, McElhaney discloses that the intermediate portion is a parallelogram (Fig. 4, reproduced above).  In addition, Samo appears to show a rectangular shaped intermediate area (Fig. 13, item 510, the portion joining upper and lower plate).  Finally, regarding the intermediate portion being “rectangular” as compared to a parallelogram, it has been held that changes in shape are a matter of choice absent persuasive evidence that a person of skill in the art would find the shape significant.  In re Daily, 357 F.2d 669, 149 USPQ 47 
Regarding claim 6, the combined McElhaney and Samo disclose that the mutually parallel planes comprising the two knob surfaces extend perpendicular to the mutually parallel planes comprising the two socket surfaces (McElhaney: Fig. 4; reproduced above).
Regarding claim 7, the combined McElhaney and Samo disclose that one or more of second type building elements each having a box shaped body part comprising four rectangular side faces and at least one plane knob surface being provided with at least one knob extending perpendicular from the knob surface and one plane socket surface being provided with at least one socket each extending into the socket surfaced (Samo: Fig. 1B).  It is noted that the combined McElhaney and Samo do not specifically disclose that the distance between the two knob surfaces of a first type building element as well as the distance between the two socket surfaces of a first type building element is equal to two or more times the distance between the plane socket surface and the plane knob surface of the second type building element.  However, Samo discloses bricks that are substantially large as Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact size of the second block would not make the invention perform differently: that is, the second block would connect to the first block regardless of its exact size/thickness.


Allowable Subject Matter
Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Regarding claim 8, the prior art does not make obvious additional third type of building element as claimed.  Claim 9 is dependent on claim 8.


Response to Arguments
Applicant's arguments filed 12/22/21 have been fully considered but they are not persuasive. 
For the record, applicant has simply placed the limitations of claim 2 into claim 1.  In the future, applicant should clearly indicate where support from the amended claim limitation comes, including incorporation of dependent claims into independent claims.

Moving on, a figure comparison of the prior art does not in any way determine the obviousness of the claims.  The claim language is used to determine the “metes and bounds” of the claims using the broadest reasonable interpretation without importing limitations from the spec into the claims. Comparing can be inappropriate and potentially misleading.
As such, applicant’s arguments are not compelling.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
2/8/22


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711